PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of					:
Storey-Knight, et al.					:
Application No. 15/984,455				:	DECISION ON PETITION
Filing Date: May 21, 2018 				:
Attorney Docket No. 3152A				:

	
This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 14, 2021, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file an Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration and for failure to timely pay the issue fee on or before July 1 2020, as required by the Notice of Allowance and Fee(s) Due, both mailed April 1, 2020. As such, the application because abandoned on July 2, 2020.  The Office mailed a Notice of Abandonment on October 14, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of executed Declarations under 37 CFR 1.63 for joint Inventor Amber Store-Knight and Herbert Williams E II, (2) the petition fee in the amount of $525.00, and (3) a proper statement of unintentional delay.

The request under 37 CFR 1.48(f) to update the name of an inventor, as indicated in the Notice of Acceptance of Request under 37 CFR 1.48(f), mailed on January 27, 2021, was accepted.

The concurrently filed Petition to Withdraw from Issue under 37 CFR 1.313(c) (2) will be processed by the Office of Petitions in due course.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET